Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the device”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “the recipient”. 
Claims 7 and 18 recite “Secure Wireless Protocol”. This limitation is indefinite because it does not have a definition in the specification. For examination purposes, the limitation will be interpreted to mean any wireless protocol. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “transport a package to a package recipient location; receive a token from a token recipient, wherein receiving the token represents a verification that the ground transporter has moved to the package recipient location; and wherein the ground transporter is configured, if the token is received, to deliver the package at the package recipient location.”
The limitations above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for delivering a package to a person which is a method of managing personal behavior or relationships or interactions.
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, no additional element is recited to integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, no additional elements are recited to integrate the abstract idea into a practical application. Accordingly, no additional elements are recited to provide significantly more limitations. 
Dependent claims 2-3, 5-6 and 9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claims 7-8 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (Secure Wireless Protocol and authentication of Equals Protocol, Wi-Fi Alliance are recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claims 10-11 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (camera system configured to obtain an image and transmitter to wireless send the image fo the delivered package are recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations (receiving and transmitting data over a network is well understood, routine and conventional). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borley (US 2016/0239798).
As per claim 1, Borley discloses a ground transporter (paragraph 35), configured to: transport a package to a package recipient location (paragraph 8-11, 13); receive a token from a token recipient, wherein receiving the token represents a verification that the ground transporter has moved to the package recipient location (paragraph 44-45); and wherein the ground transporter is configured, if the token is received, to deliver the package at the package recipient location (paragraph 15, 50).
As per claim 12, Borley discloses A non-transitory computer readable medium, comprising instructions, which, if executed cause one or more processors to: (paragraph 35) control a ground transporter to transport a package to a package recipient location (paragraph 8-11, 13); receive a token from a recipient, wherein receipt of the token represents a verification that the ground transporter has moved to the package recipient location (paragraph 44-45); and if the ground transporter receives the token, control the ground transporter to deliver the package at the package recipient location (paragraph 15, 50).
As per claim 2/13, Borley discloses wherein the ground transporter is configured to authenticate the recipient using the token (paragraph 44-50).
As per claim 3/14, Borley discloses wherein authenticating the device using the token comprises the ground transporter comparing the token to a predetermined token (paragraph 45).
As per claim 4/15, Borley discloses wherein the ground transporter is an autonomous vehicle (paragraph 35-36).
As per claim 5/16, Borley discloses wherein the token is a passphrase (paragraph 44-45).
As per claim 6, Borley discloses wherein the token is a previously negotiated token, and wherein ground transporter is further configured to verify that the ground transporter has moved to the correct package recipient location based on a verification that the recipient has possession of the token (paragraph 44-45 and 50).
As per claim 7, Borley discloses wherein the ground transporter is configured to receive the token from a recipient device using a Secure Wireless Protocol. (paragraph 44).
As per claim 9, Borley discloses wherein delivering the package at the package recipient location comprises leaving the package at the package receipt location (paragraph 15, leaves the package with the recipient).
As per claim 17, Borley discloses wherein the token is a previously negotiated token, and wherein the instructions are further configured to cause the one or more processors to verify that the ground transporter has moved to the correct package recipient location based on a verification that the recipient has possession of the previously negotiated token (paragraph 44-45 and 50).
As per claim 18, Borley discloses wherein the instructions are further configured to cause the one or more processors to control a transceiver to receive the token from a recipient device using a Secure Wireless Protocol (paragraph 44).
As per claim 20, Borley discloses wherein delivering the package at the package recipient location comprises leaving the package at the package receipt location (paragraph 15, leaves the package with the recipient).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borley, as disclosed in the rejection of claim 7/18, in further view of Ouzielli (WO2018/170061).
As per claim 8/19, Borley does not disclose but Ouzielli discloses wherein the Secure Wireless Protocol is a Secure Authentication of Equals Protocol according to the Wi-Fi Alliance (paragraph 19, 87 and fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ouzielli in the teaching of Borley, in order to advertise that “privacy” is supported (please see Ouzielli, paragraph 173).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borley, as disclosed in the rejection of claim 7, in further view of Ganesh (US 2016/0068264).
As per claim 10, Borley does not disclose but Ganesh discloses wherein the ground transporter comprises a camera system, configured to obtain an image of the delivered package (paragraph 99).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Ganesh in the teaching of Borley, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Borley does not disclose but Ganesh discloses wherein the ground transporter is further configured to control the transmitter to wirelessly send the image of the delivered package. (paragraph 69)(please see claim 10 rejection for combination rationale).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628